Citation Nr: 0927993	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain. 

2.  Entitlement to an initial compensable rating for plantar 
fasciitis.

3.  Entitlement to an initial compensable rating for right 
foot bunion.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The Veteran had active duty from May 1981 to August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2009, the Veteran appeared in a video conference hearing 
before the undersigned. 

The issues of initial compensable ratings for plantar 
fasciitis and right foot bunion are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, lumbosacral 
strain results in moderate functional loss with exhibited 
muscle spasm and mild muscle atrophy.

2.  The Veteran's lumbosacral strain is not manifested by 
ankylosis or flexion limited to 30 degrees or less; and is 
not productive of any incapacitating episodes within the past 
12 months.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but not more, 
for lumbosacral strain are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5237, 5242 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  

Where, as in this case, service connection has been granted 
and an initial disability rating and effective date have been 
assigned, a service-connection claim has been more than 
substantiated, thereby rendering section 38 U.S.C.A. § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Goodwin v. Peake, 22 Vet App 128 (2008) ; see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims folder.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The Veteran essentially contends that his service connected 
lumbosacral strain is more disabling than contemplated by the 
current 10 percent disability evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  See 38 C.F.R. § 4.45.

DC 5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  

The Board has looked at multiple diagnostic codes to 
determine if there is any basis to increase the assigned 
rating for the lumbosacral spine disability.  Such 
evaluations involve consideration of the level of impairment 
of a veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

Forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of 
the entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees, or forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine 
not greater than 120 degrees, or the 
combined range of motion of the cervical 
spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees, or 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5243.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), spinal stenosis (DC 5238), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis 
(5240), or spinal fusion (DC 5241).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.  While the June 2006 VA 
examination report noted the Veteran's assertion as to having 
been told that he had spinal degeneration, there was no 
evidence of such upon  X-ray.  Thus, the code for 
degenerative arthritis of the lumbar spine (DC 5242) is also 
not applicable in this case. 

Since the initial grant of service connection, the Veteran's 
disability has been assigned a 10 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case

The Board now turns to the applicable criteria.  The 
Veteran's spine disability has been rated under DC 5237 for 
lumbosacral strain.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, a higher rating of 20 
percent is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  The June 
2006 VA examination report showed forward flexion in the 
thoracolumbar spine was 0 to 70 degrees with pain from 30 
degrees to 70 degrees; extension was 0 to 10 degrees with 
pain from 0 degrees to 10 degrees; bilateral lateral flexion 
was 0 to 10 degrees with pain from 0 degrees to 10 degrees; 
and bilateral lateral rotation was 0 to 20 degrees with pain 
from 0 to 20 degrees.  Additionally, the examiner noted that 
posture was normal, and gait was antalgic.  There was mild 
lumbar flattening but no gibbus, kyphosis, list, lordosis, 
scoliosis, or reverse lordosis.  However, there was no spinal 
ankylosis.  Examination of the bilateral lumbar sacrospinalis 
showed moderate spasm, mild atrophy, moderate guarding, 
moderate pain with motion, moderate tenderness, and moderate 
weakness.  Resolving all doubt in the Veteran's favor, these 
findings more nearly approximate the criteria for a 20 
percent evaluation.  See 38 C.F.R. § 4.7 (2008).

Accordingly, the Board turns to the question of whether the 
Veteran is entitled to a rating in excess of 20 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or post- 
operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§4.25.

Based on Incapacitating Episodes, a higher rating of 20 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
two but less than four weeks during the past 12 months.  
Incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  The 
June 2006 VA examination report noted that the Veteran did 
not have any orders for bed rest.  Accordingly, the Veteran 
is not entitled to a rating higher based upon incapacitating 
episodes.  

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Board 
notes that the June 2006 VA examination report showed forward 
flexion in the thoracolumbar spine was 0 to 70 degrees; and 
extension was 0 to 10 degrees; bilateral lateral flexion was 
0 to 10 degrees; and bilateral lateral rotation was 0 to 20 
degrees.  The requirements for a higher rating under the 
general rating formula - forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees - are not shown.

Next as to neurological manifestations, the Board notes that 
in rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.

The June 2006 VA examination report noted that the Veteran 
indicated that he had pain, numbness, and tingling which 
radiated down to his left leg to his toes.  He denied any 
type of incontinence problems, erectile dysfunction, leg or 
foot weakness, falls, dizziness, urinary retention, or 
obstipation.  He complained of constant numbness and 
paresthesias.  On examination, lower extremity sensory 
examinations were normal.  Reflex examination revealed 
hypoactive results for the bilateral lower extremities (knee 
and ankle jerk).  The examiner noted that there was not a 
positive Lasegue's sign.  

The Veteran is, thus, not entitled to a separate compensable 
evaluation based upon any neurologic residuals; there are not 
independently ratable neurologic residuals demonstrated in 
the clinical data of record.  While the Veteran has 
complained of neurological symptoms, the findings in the 
record do not support a conclusion that he has objective 
neurological symptoms related to his low back disability.  
Physical examination demonstrated no neurological impairment 
or sensory deficits.  The Veteran is thus not entitled to an 
increased rating for his low back disability based upon 
consideration of any neurological residuals because there are 
not independently ratable neurological residuals shown or 
diagnosed by the examining physician.

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The June 2006 report noted that the 
Veteran had daily moderate flare-ups which were precipitated 
by overexertion, sitting, bending, and twisting.  These 
symptoms were alleviated by medication and rest.  He 
indicated moderate fatigue, moderate decreased motion, 
moderate stiffness, moderate weakness, moderate spasm, and 
moderate pain.  On repetitive use, the examiner found that 
the Veteran's range of motion was as follows:  flexion was 20 
to 70 degrees, extension was 0 to 10 degrees, bilateral 
lateral flexion was 0 to 10 degrees, bilateral lateral 
rotation was 0 to 20 degrees.  Pain and fatigue were factor 
for loss of motion.  The examiner noted that the reduced 
range of motion was not normal for this Veteran.  Affording 
the Veteran reasonable doubt, the Board finds that given the 
Veteran's range of motion during flare-ups is estimated as 
moderately severe, his range of motion meets or nearly 
approximates the criteria for a 20 percent rating.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.  However, the Board finds that his symptoms or 
pathology creating impairment would not warrant an evaluation 
greater than 20 percent, since the thoracolumbar spine is not 
limited to forward flexion to 30 degrees or less, or 
favorably ankylosed.  

Finally, the Veteran has not been hospitalized for his 
disability and no evidence suggests this disability has 
prevented him from working.  The June 2006 VA examination 
report noted that the Veteran did not miss work in the past 
year due to his spine disability.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

In sum, the Board finds that, since the effective date of 
service connection, the veteran's disability was 20 percent 
disabling.  The Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Fenderson, supra.


ORDER

A rating of 20 percent, but not more, for lumbosacral strain 
is allowed, subject to the regulations governing the award of 
monetary benefits

REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While 
the Veteran was afforded an examination for his foot 
disabilities in June 2006, he had right foot surgery in 
October 2008.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). As the current level of disability is at 
issue and in light of the October 2008 surgery, 
contemporaneous examinations demonstrating the Veteran's 
current level of disability for plantar fasciitis and right 
foot bunion must be conducted.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a foot 
examination to determine the current 
nature and severity of his service-
connected plantar fasciitis and right 
foot bunion.  The claims folder and a 
copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed 
and the examination report should 
comply with all AMIE protocols for 
rating plantar fasciitis and foot 
bunions.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims. If action remains adverse to 
the Veteran, provide him  and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


